01-15-00759-CV
                                                  ANNIE REBECCA ELLIOTT
                                                               DISTRICT CLERK

                                          MAILING                                        PHYSICAL
                                      301 Jackson Street                         1422 Eugene Heimann   CircleIN
                                                                                                     FILED
                                   Richmond, Texas 77469                          Richmond, Texas   77469 OF APPEALS
                                                                                              1st COURT
                                  Telephone: (281) 341-4502                       Facsimile: (281)HOUSTON,
                                                                                                   341-4519 TEXAS
                                                       http://www.fortbendcountytx.gov          9/3/2015 4:20:33 PM
                                                         Departments – District Clerk
                                                                                                CHRISTOPHER A. PRINE
September 03, 2015                                                                                      Clerk

To: The Clerk of the First Court Of Appeals for the 1st Supreme Judicial District of Texas (Civil Appeal)
Trial Court No:   13-DCV-208648                    From the 328th Judicial District Court Fort Bend County, Texas
Judge Presiding: Ronald R Pope                     Court Reporter: Sylvia Thompson

Appellant(s):                                                      Appellee(s):
                                                          VS
Ada Ukah Brown                                                     Bright O Wokocha


Attorney for Appellant(s)                                      Attorney For Appellee(s)
James Okoro Okorafor                                           Bright O Wokocha
SBN: 15241710                                                  Pro-Se
Attorney At Law                                                8607 Bright Night
10101 Fondren Suite 260                                        Richmond Tx 77407
Houston TX 77096
Telephone: 713-839-9700                                        Telephone: 832-687-8639
Facsimile:                                                     Facsimile:
E-mail: laws@joolaws.com                                       E-mail:
Attorney for:   Ada Ukah Brown, Appellant                      Attorney for:     Bright O Wokocha, Appellee

Date of Judgment/Appealable Order: July 08, 2015            Nature of Action: Divorce - No Children
Disposition of Case: Agreed Judgment/Final                  Jury Trial: No
Motion to Modify or Reform Final Decree filed on:           Request for Findings of Facts and Conclusions of
July 24, 2015                                               Law filed on: 07/28/2015
Notice of Appeal Filed On: September 01, 2015

                    rd
Signed on this the 3 day of September, 2015.
                                                                 ANNIE REBECCA ELLIOTT
                                                                 FORT BEND COUNTY DISTRICT CLERK
                                                                 301 JACKSON, RICHMOND, TEXAS 77469

                                                                 By:        /s/ Petra Lozano
                                                                            Deputy District Clerk Petra Lozano
                                                                            Telephone: (281) 341-4502




Electronically submitted to the First Court Of Appeals for the 1st Supreme Judicial District of Texas




 
                                                                                                                   Filed
                                                                                                  8/31/2015 7:03 :28 PM
                                                                                                  Annie Rebecca Elliott
                                                                                                           District Clerk
                                                                                                Fort Bend County, Texas
                                                                                                  Sydn ey Crane

                                           NO. 13-DCV-208648

        IN THE MATTER OF                             §     IN THE DISTRICT COURT
        THE MARRIAGE OF                              §
                                                     §
        ADAWOKOCHA                                   §     328TH JUDICIAL DISTRICT
        AND                                          §
        BRIGHT 0. WOKOCHA                            §     FORT BEND COUNTY, TEXAS

                             NOTICE OF APPEAL--premature.
        On August 14, 2015, the Trial Court heard Petitioner's Motion for Modification of the
        Final Divorce Decree . Petitioner intends to timely file in the trial court, Motions for New
        Trail and for Reformation\Reconsideration of the Final Divorce Decree.

        Subject to and w ithout prejudice her rights to fully exhaust her post judgment remedies
        in the trial court , Petitioner now files this Notice of Appeal {NOA}. This NOA is intended
        to become effective as of its due date if and only if Petitioner does not by means of her
        post judgment motions obtain her just and right remedies in the trial court.

                                                  Respectfully Submitted:

                                                  Isl James 0. Okorafor
                                                  James 0. Okorafor
                                                  SBOT # 15241710
                                                  10101 Fondren, Suite 260
                                                  Houston, Texas 77096
                                                  TEL NO: (713) 839-9700
                                                  EMAI L: laws@joolaws.com

                                                  Attorney for Petitioner & Business Entities


                               CERTIFICATE OF SERVICE

        I certify that Notice of Appeal , prematurely filed , was served on all parties and counsels
        of record by the Electronic Case Manager no later September 1, 2015.

                                                  I sl James 0. Okorafor
                                                  James Okorafor




ROUTED TO COURT
RT'D TO D. CLERK